Title: To George Washington from William Hull, 16 May 1789
From: Hull, William
To: Washington, George



Sir—
Newton [Mass.] 16th May A.D. 1789

Amidst the general Joy and Congratulations of my fellow-Citizens on your Excellencys Appointment to the Presidency of the United States, permit me to express the mingled Emotions, which I feel, on the interesting occasion.

While on the one hand, I am animated with Joy, that my Country has been blessed with so happy an Event, on the other I cant but feel a degree of anxiety that after so many Labours and Toils, you should be again called, from a happy Retreat to the difficult and arduous Scenes of public Life.
May All-mighty God, whose agency is visible in the affairs of Men, still be your Protector and Friend—and may you acquire additional Glory, by conferring additional Happiness on your Country.
Permit me to observe, and let me assure myself, that you will not be displeased when I observe, that if in the administration of the general Goverment, there is any Employment, in which I could be usefull to my Country, I do now express my Willingness to devote myself to the Service of the public.
After having thus freely expressed my Wishes to your Excellency, after hoping that it may not be considered as an officious or troublesome Application, and desiring that nothing may take place on my Account that will be productive of the least Embarrassment or difficulty, I have the Honor to be with the most perfect Esteem & Respect your most Obedt Servt

William Hull

